The defendants were indicted for robbery with weapons, and with assault with intent to kill. By consent, the cases were consolidated for trial. From judgment pronounced upon verdicts of guilty as charged in both indictments as to both defendants, the defendant John Wharton appealed.
The appellant assigns as error the denial by the court below of his motion for judgment as of nonsuit at the close of the evidence, on the ground that he had not been sufficiently identified as one of the perpetrators of the crimes alleged in the bills of indictment.
However, it appears from the record that both the prosecuting witness, who was assaulted and robbed, and another witness identified the defendant Wharton as one of the two engaged in the unlawful acts. The motion for judgment as of nonsuit was properly overruled. The defendant denied his guilt and offered evidence that he was elsewhere at the time alleged, but the weight of the testimony and the credibility of the witnesses were matters exclusively in the province of the jury.
The charge of the court to the jury was in accord with the decisions of this Court, and we find no error in the rulings of the trial judge on the admission of evidence. The judgment followed the verdict and was within the limits of the pertinent statutes.
In the trial there was
No error.